13-1941
     Mariani v. Colvin



 1                          UNITED STATES COURT OF APPEALS 
 2                              FOR THE SECOND CIRCUIT 
 3                                          
 4                            AMENDED SUMMARY ORDER 
 5    
 6   RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
 7   EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
 8   JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
 9   OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1. 
10   WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH 
11   THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX 
12   OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY 
13   ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY 
14   OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
15                                                                               
16                 At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
17   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
18   Square, in the City of New York, on the 30th day of July, two thousand fourteen. 
19    
20   PRESENT: JOHN M. WALKER, JR., 
21                            DENNY CHIN,  
22                            CHRISTOPHER F. DRONEY, 
23                                                         Circuit Judges.   
24   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
25                  
26   MICHAEL MARIANI, 
27                  
28                                                  Plaintiff‐Appellant, 
29                                                   
30                                                     v.                       No. 13‐1941 
31                                                                               
32   CAROLYN W. COLVIN, COMMISSIONER SOCIAL 
33   SECURITY ADMINISTRATION, 
34                  
35                                                  Defendant‐Appellee. 
36                              
37   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
38                  
39    
                                                    1
     13-1941
     Mariani v. Colvin

 1    
 2   APPEARING FOR APPELLANT:                CHRISTOPHER J. BOWES, ESQ., LAW OFFICE OF 
 3                                           CHRISTOPHER  BOWES, Shoreham, New 
 4                                           York. 
 5                            
 6   APPEARING FOR APPELLEE:                 NATALIE N. KUEHLER (John E. Gura, Jr. and 
 7                                           Emily E. Daughtry, on the brief), Assistant 
 8                                           United States Attorneys, for Preet Bharara, 
 9                                           United States Attorney for the Southern 
10                                           District of New York, New York, New 
11                                           York.
12            

13           Appeal from a judgment of the United States District Court for the 

14   Southern District of New York (Hellerstein, J.). 

15           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

16   ADJUDGED, AND DECREED that the judgment of the district court is 

17   VACATED and the case is REMANDED with instructions. 

18           Plaintiff‐appellant Michael Mariani appeals from the district court’s 

19   judgment entered March 22, 2013, upholding the Commissioner of Social 

20   Security’s (the “Commissioner”) denial of disability benefits under the Social 

21   Security Act (“SSA”).  The judgment was based on the district court’s order 

22   granting judgment on the pleadings in favor of defendant‐appellee 

23   Commissioner.  Mariani v. Astrue, No. 12 Civ. 1282 (S.D.N.Y. March 20, 2013).  


                                               2
     13-1941
     Mariani v. Colvin

 1   We assume the parties’ familiarity with the underlying facts and procedural 

 2   history of the case, as well as the issues presented for review. 

 3           “[W]e conduct a plenary review of the administrative record to determine 

 4   if there is substantial evidence, considering the record as a whole, to support the 

 5   Commissioner’s decision and if the correct legal standards have been applied.”  

 6   Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (internal quotation marks 

 7   omitted).  “Substantial evidence means more than a mere scintilla.  It means such 

 8   relevant evidence as a reasonable mind might accept as adequate to support a 

 9   conclusion.”  Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (internal quotation 

10   marks omitted).   

11           Under the SSA, “disability” means an “inability to engage in any 

12   substantial gainful activity by reason of any medically determinable physical or 

13   mental impairment . . . which has lasted or can be expected to last for a 

14   continuous period of not less than 12 months.”  42 U.S.C. § 423(d)(1)(A).  “The 

15   impairment must be of ‘such severity that [the claimant] is not only unable to do 

16   his previous work but cannot, considering his age, education, and work 

17   experience, engage in any other kind of substantial gainful work which exists in 


                                               3
     13-1941
     Mariani v. Colvin

 1   the national economy.’”  Shaw v. Chater, 221 F.3d 126, 131‐32 (2d Cir. 2000) 

 2   (quoting 42 U.S.C. § 423(d)(2)(A)).  “Pursuant to regulations promulgated by the 

 3   Commissioner, a five‐step sequential evaluation process is used to determine 

 4   whether the claimant’s condition meets the Act’s definition of disability.”  

 5   Burgess, 537 F.3d at 120 (citing 20 C.F.R. § 404.1520).  

 6                       [I]f  the  Commissioner  determines  (1)  that  the  claimant 
 7                       is not working, (2) that he has a severe impairment, (3) 
 8                       that  the  impairment  is  not  one  that  conclusively 
 9                       requires  a  determination  of  disability,  and  (4)  that  the 
10                       claimant is not capable of continuing in his prior type of 
11                       work,  the  Commissioner  must  find  him  disabled  if  (5) 
12                       there is not another type of work the claimant can do. 
13                        

14   Draegert v. Barnhart, 311 F.3d 468, 472 (2d Cir. 2002) (internal quotation marks 

15   omitted). 

16           Where, as here, a claimant’s impairments are not per se disabling under 

17   SSA regulations, the Commissioner must ascertain the claimant’s residual 

18   functional capacity (“RFC”).  See 20 C.F.R. § 404.1520(a)(4).  “A claimantʹs RFC is 

19   ‘the most [he] can still do despite [his] limitations.’”  Genier v. Astrue, 606 F.3d 46, 

20   49 (2d Cir. 2010) (per curiam) (alteration in original) (quoting 20 C.F.R. § 




                                                        4
     13-1941
     Mariani v. Colvin

 1   416.945(a)(1)).  This RFC is then used at step four to determine whether the 

 2   claimant can perform his past work and at step five to determine if the claimant 

 3   can perform other available work. See 20 C.F.R. § 404.1520(e).  The claimant bears 

 4   the burden of proof as to the first four steps. Cichocki v. Astrue, 729 F.3d 172, 176 

 5   (2d Cir. 2013) (per curiam).  At step five, the Commissioner has the “limited 

 6   burden” of “show[ing] that there is work in the national economy that the 

 7   claimant can do.” Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam).  

 8           The Administrative Law Judge (“ALJ”) found that Mariani retained a RFC 

 9   to “perform fine manipulation/fingering 50% of the time with his dominant right 

10   upper extremity during a typical work day.”  Social Security Administration 

11   Administrative Record at 13, Mariani v. Astrue, No. 12 Civ. 1282 (S.D.N.Y. March 

12   22, 2013).  The appellant contends that this finding and the consequent decision 

13   that he could perform certain sedentary occupations, and thus was not disabled 

14   under the SSA, were not supported by substantial evidence.  We agree because 

15   the record provides no evidence for the ALJ’s specific finding that Mariani could 

16   use his dominant right hand for fifty percent of the workday.  We therefore 

17   remand to the ALJ for further factfinding as to the extent of Mariani’s hand 


                                                5
     13-1941
     Mariani v. Colvin

 1   impairment and whether there are jobs in the economy he can perform with that 

 2   degree of impairment. 

 3           Mariani argues that the ALJ should have given controlling weight to his 

 4   treating physician’s opinion that he had “no use” of his right hand.  Id. at 404.  A 

 5   treating physician’s opinion need not be given controlling weight where it is not 

 6   well‐supported or is not consistent with the opinions of other medical experts 

 7   that are sufficiently substantial evidence to undermine the opinion of the treating 

 8   physician.  See Burgess, 537 F.3d at 128.  Having found there was substantial 

 9   evidence that was inconsistent with Mariani’s treating physician’s opinion, the 

10   ALJ did not err in declining to give his opinion controlling weight.  However, the 

11   ALJ was not then permitted to “arbitrarily substitute his own judgment for 

12   competent medical opinion.”  McBrayer v. Sec’y of Health & Human Servs., 712 

13   F.2d 795, 799 (2d Cir. 1983); see id. (“[W]hile an administrative law judge is free to 

14   resolve issues of credibility as to lay testimony or to choose between properly 

15   submitted medical opinions, he is not free to set his own expertise against that of 

16   a physician who testified before him.” (internal quotation marks omitted)); 

17   Balsamo v. Chater, 142 F.3d 75, 80‐81 (2d Cir. 1998).  


                                                6
     13-1941
     Mariani v. Colvin

 1           Rejecting the treating physician’s conclusion that Mariani could not use his 

 2   hand at all, the ALJ found that he could use his hand fifty percent of the time.  

 3   There is not substantial evidence in the record for this alternative conclusion. 

 4   Admittedly, the evidence of the severity of Mariani’s hand impairment is 

 5   inconsistent, ranging from total loss of function to the consulting physician’s 

 6   conclusion that Mariani’s hand and finger dexterity were “intact.”  Social 

 7   Security Administration Administrative Record at 328, Mariani v. Astrue, No. 12 

 8   Civ. 1282 (S.D.N.Y. March 22, 2013).  Medical evidence at both ends of the 

 9   spectrum, however, is not substantial evidence for a finding that the extent of the 

10   disability is fifty percent capacity.  Cf. Ferraris v. Heckler, 728 F.2d 582, 586‐87 (2d 

11   Cir. 1984) (holding that where there was no consensus among physicians’ 

12   opinions, the ALJ should have set forth specific findings of exactly what the 

13   claimant could do, “especially with reference to his ability to sit and for how 

14   long”).  There is no other evidence in the administrative record that provides 

15   substantial evidence for the ALJ’s fifty percent finding.1 



     1 In addition to the opinions of Mariani’s treating physician and the consulting physician, the 
     record includes: (1) Dr. Walia’s diagnosis that the appellant “clearly has complex regional pain 
     syndrome [‘CRPS’] involving his right hand that seems to be spreading to involve lower 
     forearm now,” Social Security Administration Administrative Record at 396, Mariani v. Astrue, 
                                                     7
    13-1941
    Mariani v. Colvin

1           The appellant’s own description of his limitation does not provide 

2   substantial evidence for the ALJ’s fifty percent finding and the ALJ’s failure to 

3   credit that testimony appears to have been based on a misreading of the 

4   evidence.2  See Genier, 606 F.3d at 50 (remanding to the ALJ “[b]ecause the ALJ’s 

5   adverse credibility finding, which was crucial to his rejection of [the] claim, was 

6   based on a misreading of the evidence”).  On remand, therefore, the ALJ’s 

7   assessment of Mariani’s credibility should be based on accurate depictions of the 

8   representations made by Mariani. 




    No. 12 Civ. 1282 (S.D.N.Y. March 22, 2013); (2) an electromygram [“EMG”] that showed that 
    Mariani suffered from very mild right median mononeuropathy at the wrist; (3) Dr. Rudnick’s 
    findings in 2008 that Mariani suffered from a “slight decrease sensation” in the fourth and fifth 
    digit of his right hand as well as “decreased range of motion right wrist secondary to pain” and 
    “decreased grip right hand,” id. at 350, 377‐78; (4) Dr. Arcuri’s determination that Mariani’s 
    sensation and reflexes for his upper extremities were intact, and his motor strength and find 
    motor skills were normal.  
      
    2 Contrary to the ALJ’s findings that Mariani “had no problems going shopping in stores,” 

    Mariani indicated that he did not shop independently and that he could only hold things with 
    his left hand.  Social Security Administration Administrative Record at 16, 229, Mariani v. 
    Astrue, No. 12 Civ. 1282 (S.D.N.Y. March 22, 2013).  While the ALJ found that Mariani had 
    conceded that “he was still able . . . to prepare small meals, to perform light cleaning and to do 
    laundry,” Mariani indicated that he would “attempt to do daily household chores” and that he 
    needed help to do light cleaning and the laundry, and was unable to carry laundry baskets.  Id. 
    at 226‐28.  According to the appellant, preparing meals took three times as long as it used to 
    because he would drop things and had difficulty opening bottles or jars.  
     
                                                     8
     13-1941
     Mariani v. Colvin

 1           Because there is not substantial evidence for the ALJ’s finding that Mariani 

 2   had a RFC to perform fine manipulation/fingering fifty percent of the time with 

 3   his dominant right upper extremity during a typical workday, we cannot uphold 

 4   the ALJ’s decision to reject Mariani’s claim for disability benefits.  Further 

 5   findings would “plainly help to assure the proper disposition” of Mariani’s 

 6   claim; therefore, remand for further factfinding as to the extent of Mariani’s hand 

 7   impairment is the appropriate remedy. 3  Rosa v. Callahan, 168 F.3d 72, 83 (2d Cir. 

 8   1999). 

 9   Conclusion 

10           For the reasons stated above, we vacate and remand to the district court 

11   with instructions to remand the matter to the Commissioner so that it can further 

12   develop the evidence as to the extent of Mariani’s right hand impairment and 

13   whether there are jobs in the economy Mariani can perform with that degree of 

14   impairment.  In light of the need to remand for further factfinding, we express no 




     3 Mariani contends that “reversal, with remand solely for the calculation of benefits is the 
     appropriate remedy in this case.”  Appellant’s Br. 58.  This is not a case, however, where 
     “remand for further evidentiary proceedings would serve no purpose.”  Parker v. Harris, 626 
     F.2d 225, 235 (2d Cir. 1980).  Nor is delay alone a sufficient basis on which to remand solely for 
     benefits. Bush v. Shalala, 94 F.3d 40, 46 (2d Cir. 1996).  
                                                      9
    13-1941
    Mariani v. Colvin

1   opinion at this time as to whether the ALJ’s reliance on vocational expert 

2   testimony was in error. 

3                                         FOR THE COURT: 
4                                         Catherine O’Hagan Wolfe, Clerk of Court 
5    
6    




                                            10